EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Mark Saralino on 7/21/2022.

1. (Currently Amended) A gyro sensor calibration method in a vehicle including a gyro sensor which measures an angular velocity in a rotating direction generated about an axis of a vertical direction, the method comprising: 
a lateral shift amount detection process of detecting lateral shift amounts of the vehicle with respect to magnetic markers laid in a road; an azimuth estimation process of estimating, when the vehicle passes over a laying location where at least two of the magnetic markers are laid, 
an azimuth of the vehicle by a calculation process with the lateral shift amounts detected by the lateral shift amount detection process for the at least two of the magnetic markers taken as input values; 
a calibration process of calibrating the gyro sensor by using the azimuth of the vehicle estimated by the azimuth estimation process; and 
an integration process of temporally integrating measurement values of the gyro sensor while the vehicle passes over , the two of the laying locations being separate and along the road, and wherein at least two of the magnetic markers are laid at each of the two of the laying locations, wherein 
in the calibration process, the gyro sensor is calibrated so that a difference between a vehicle rotation angle, which is a difference in azimuths of the vehicle estimated by the azimuth estimation process at each of the two of the laying locations, and a measured rotation angle, which is an integrated value by the integration process, gets smaller than before performing the calibration process.

3. (Currently Amended) A gyro sensor calibration method in a vehicle including a gyro sensor which measures an angular velocity in a rotating direction generated about an axis of a vertical direction, the method comprising: 
a lateral shift amount detection process of detecting lateral shift amounts of the vehicle with respect to magnetic markers laid in a road; Page 4 of 10Application No.: 17/059,228 
an azimuth estimation process of estimating, when the vehicle passes over a laying location where at least two of the magnetic markers are laid, an azimuth of the vehicle by a calculation process with the lateral shift amounts detected by the lateral shift amount detection process for the at least two of the magnetic markers taken as input values; and 
a calibration process of calibrating the gyro sensor by using the azimuth of the vehicle estimated by the azimuth estimation process, 
wherein the calibration process is a process in which, when the vehicle passes over the laying location, the laying location being provided on a linear road, when a differential value between said lateral shift amounts is equal to or smaller than a predetermined value, a value of the angular velocity measured by the gyro sensor is brought closer to zero.

11. (Currently Amended) The gyro sensor calibration method according to claim 4, wherein the marker azimuth information indicates the direction of the line segment connecting the at least two of the magnetic markers arranged in the laying location.  

12. (Currently Amended) The gyro sensor calibration method according to claim 8, wherein the marker azimuth information indicates the direction of the line segment connecting the at least two of the magnetic markers arranged in the laying location.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The rejections of Claims 2-3 and 6-9 under 35 USC 112(b) are withdrawn based on the amendments filed on 7/15/2022.
Regarding Claim 1, the Claim features “an integration process of temporally integrating measurement values of the gyro sensor while the vehicle passes over process, gets smaller than before performing the calibration process” were not found in the prior art.  Claims 4-7 and 10-11 are allowed due to their dependence on Claim 1.
Regarding Claim 3, the Claim features “wherein the calibration process is a process in which, when the vehicle passes over the laying location, the laying location being provided on a linear road, when a differential value between said lateral shift amounts is equal to or smaller than a predetermined value, a value of the angular velocity measured by the gyro sensor is brought closer to zero” were not found in the prior art.  Claims 8, 9, and 12 are allowed due to their dependence on Claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863      

/NATALIE HULS/Primary Examiner, Art Unit 2863